DETAILED ACTION 
Response to Arguments
The amendments filed 10/21/2021 have been entered and made of record. 

The Applicant's amendments and arguments filed 10/21/2021 have been considered:
Re Claim 6, the foregoing amendment to claim 6 overcome the rejection under 35 U.S.C. § 101;
Re the Rejection of the claims under 35 U.S.C. § 103, however Applicant’s arguments are persuasive:
Re Claim 1: Applicant states that cited references Grenon as modified by Yokoi, and practically, Yokoi does not teach the limitation of “an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image”, 
However, the Examiner disagrees, because:
 Yokoi clearly teaches an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image (see Yokoi: Fig. 4, and, -- extracts the luminance component of the read out image… the contour of the tear film lipid layer 10, i.e., the inflection point where the luminance changes at a portion of the tear film lipid layer is extracted --, in [0040]-[0042], and {it is apparently those points of 10 b, 10c, along the contour of the tear film lipid layer 10, which is extracted, is “the high luminance region”, further, Yokoi also teaches that above extraction is carried out from the binarized image, such as depicted in Fig. 10, as a black/white binarized image}, and see: -- The luminance of the smoothed image of the tear film lipid layer 10 may be less 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

of the tear fluid surface (tear meniscus)--, in [0057], {it is pointed out that the tear fluid surface extracted in above [0040]-[0042], and [0046]-[0047], and depicted in Fig. 4} is the exact tear meniscus}),

Applicant also asserts, in page 6 of the Remarks, that no one of skill in the art would be motivated to make the modification of Grenon based on Yokoi as set forth in the previous Non-final OA of 8/17/2021, and cites the content of paragraph [0154] of Grenon, to assert that Grenon teaches away from Yokoi’s extracting the tear fluid surface as the tear meniscus,
However, the Examiner disagrees, because,
Grenon and Yokoi are combinable as they are in the same field of endeavor: processing and analysis of tear fluid conditions based on tear fluid region images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Grenon’s method using Yokoi’s teachings by including an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image to Grenon’s processing and evaluations of tear film images in order to evaluate the reduction in stability of the tear film in a dry eye (see Yokoi: e.g. in [0061]-[0065]);
and, in Grenon’s [0154], Grenon does not teaches away from extracting the tear fluid surface as the tear meniscus, it is the disclosures or teaching of “ optional pre-removes small anomaly artifacts by subtracting objects with a radius smaller than an erode setting … Erode and dilate can be used to remove small region anomalies in the resulting tear film image prior to analyzing the interference interactions to reduce or avoid inaccuracies.”, so that it is just to remove small anomaly artifacts. Apparently, Applicant makes a mistake and misunderstanding, by states that Grenon does not detect and evaluate the surface of tear film from the ocular surface imaging of an ocular tear film images, as above “to remove small region anomalies in the resulting tear film image” is not to remove overall the surface of tear film from the ocular surface imaging of an ocular tear film images.
  
	Therefore, claims 1-7 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grenon (US 20170265740 A1), in view of Yokoi US 20120300174 A1, as provided in IDS).
Re Claim 1, Grenon discloses tear fluid state evaluation method (see Grenon: e. g., Fig. 1, and, -- Ocular surface interferometry (OSI) devices, systems, and methods are disclosed for measuring a tear film layer thickness (TFLT) of the ocular tear film… The image of the target contains topography information that is reviewable by a clinician to diagnose the health of the patient's eye by detecting corneal aberrations and/or abnormalities in corneal shape. Certain embodiments also include a combination of the OSI and ocular topography devices, systems and methods to provide imaging that can be used to yield a combined diagnosis of the patient's tear film and corneal shape.--, in abstract) comprising: 
a binarization step of binarizing a tear meniscus image, obtained by capturing at least a part of a tear meniscus of a subject, using a predetermined threshold value (see Grenon: e. g., -- The combined tear film image of FIG. 12 is copied and converted to grayscale.  The grayscale image has a threshold applied according to the threshold setting to obtain a binary (black/white) image--, in [0152]-[0154]);

Yokoi teaches an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image (see Yokoi: e. g., Fig. 4, and, -- extracts the luminance component of the read out image… the contour of the tear film lipid layer 10, i.e., the inflection point where the luminance changes at a portion of the tear film lipid layer is extracted --, in [0040]-[0042], and {it is apparently those points of 10 b, 10c, along the contour of the tear film lipid layer 10, which is extracted, is “the high luminance region”, further, Yokoi also teaches that above extraction is carried out from the binarized image, such as depicted in Fig. 10, as a black/white binarized image}, and see: -- The luminance of the smoothed image of the tear film lipid layer 10 may be less than or greater than the luminance of the cornea 11 depending on the illumination situation of the eye to be examined. Therefore, the absolute value of the difference between the two is calculated and if the result is greater than a predetermined threshold value… those satisfying the conditions SumPrev(x, y)>Black threshold, and SumAfter(x, y)>Black threshold are selected--, in [0046]-[0047]:

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

and, -- in which the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus)--, in [0057], {it is pointed out that the tear fluid surface extracted in above [0040]-[0042], and [0046]-[0047], and depicted in Fig. 4} is the exact tear meniscus}-- the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus) along the margin of the lower eyelid is computed to evaluate the severity of the dry eye from the radius of curvature R. It has been made apparent that this radius of curvature R is used as a value for indicating the amount of tear fluid retained on the ocular surface with good reliability.--, in [0057]; and also see: -- the image is line-scanned by the scan lines 12 from top to bottom in the vertical direction (Y) and from left to right in the horizontal direction (X) in parallel with the processing of Step S6 to extract black-side inflection points.  As shown in the top image of FIG. 5, the luminance value in the region 14 decreases rapidly (decreases as much as or more than a predetermined value) and then increases to restoration.  The dots in the region where the luminance value decreases are counted to calculate the area A of the region 14…. The condition for Step S24 is not met, and the region 14 is not judged as being a dark area.  The appearance time T of the dark area is therefore initialized (Step S25), the process returns to Step S20, and the same black-side inflection point extraction processing is performed.--, in [0064]-[0067]);
Grenon and Yokoi are combinable as they are in the same field of endeavor: processing and analysis of tear fluid conditions based on tear fluid region images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Grenon’s method using Yokoi’s teachings by including an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image to Grenon’s processing and evaluations of tear film images in order to evaluate the reduction in stability of the tear film in a dry eye (see Yokoi: e.g. in [0061]-[0065]);
Grenon as modified by Yokoi further disclose an evaluation step of evaluating a tear fluid state on a basis of the high luminance region (see Yokoi: e.g., -- the appearance time of a break up area (dark area) is measured with a Non-Invasive Break Up Time (NIBUT) method… to evaluate the reduction in stability of the tear film in a dry eye.--, in [0061]-[0065]).

Re Claim 2, Grenon as modified by Yokoi further disclose when the tear meniscus image is a color image, a step of creating a luminance image of the tear meniscus image (see Yokoi: e.g., -- The sampled color image of the tear film lipid layer is then read out from the image memory 8b (Step S2).  At this time, a blinking start time 
(blinking start position) and an end time (end position) are set.--, in [0039]), 
Wherein the binarization step is a step of binarizing the luminance image using a predetermined threshold value (see Grenon: e. g., -- The combined tear film image of FIG. 12 is copied and converted to grayscale.  The grayscale image has a threshold applied according to the threshold setting to obtain a binary (black/white) image--, in [0152]-[0154]).

Re Claim 3, Grenon as modified by Yokoi further disclose the binarization step is a step of binarizing the image on a basis of two different threshold values (see Grenon: e. g., -- The combined tear film image of FIG. 12 is copied and converted to grayscale.  The grayscale image has a threshold applied according to the threshold setting to obtain a binary (black/white) image--, in [0152]-[0154]), and
the extraction step is a step of extracting, from the high luminance regions in a first binary image on a basis of a lower one of the threshold values and in a second binary image on a basis of a higher one of the threshold values, a continuous high luminance region corresponding to the high luminance region of the first binary image (see Yokoi: e. g., -- the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus) along the margin of the lower eyelid is computed to evaluate the severity of the dry eye from the radius of curvature R. It has been made apparent that this radius of curvature R is used as a value for indicating the amount of tear fluid retained on the ocular surface with good reliability.--, in [0057]; and also see: -- the image is line-scanned by the scan lines 12 from top to bottom in the vertical direction (Y) and from left to right in the horizontal direction (X) in parallel with the processing of Step S6 to extract black-side inflection points.  As shown in the top image of FIG. 5, the luminance value in the region 14 decreases rapidly (decreases as much as or more than a predetermined value) and then increases to restoration.  The dots in the region where the luminance value decreases are counted to calculate the area A of the region 14…. The condition for Step S24 is not met, and the region 14 is not judged as being a dark area.  The appearance time T of the dark area is therefore initialized (Step S25), the process returns to Step S20, and the same black-side inflection point extraction processing is performed.--, in [0064]-[0067]).

Re Claim 4, Grenon as modified by Yokoi further disclose the binarization step is a step of binarizing the image on a basis of a predetermined threshold value and a profile shape (see Grenon: e. g., -- The combined tear film image of FIG. 12 is copied and converted to grayscale.  The grayscale image has a threshold applied according to the threshold setting to obtain a binary (black/white) image--, in [0152]-[0154], and see: --the ICC profile 331 may have been previously loaded to the OSI device 170 before imaging of a patient's tear film and also applied to a tear film layer interference model when loaded into the OSI device 170 independent of imaging operations and flow.  As will be discussed in more detail below, a tear film layer interference model in the form of a TFLT palette 333 containing color values representing interference interactions from specularly reflected light from a tear film for various LLTs and ALTs can also be loaded into the OSI device 170 (block 332 in FIG. 25).  The TFLT palette 333 contains a series of color values that are assigned LLTs and/or ALTs based on a theoretical tear film layer interference model to be compared against the color value representations of interference interactions in the resulting image(s) of the patient's tear film.  When applying the optional ICC profile 331 to the TFLT palette 333 (block 334 in FIG. 25), the color values in both the tear film layer interference model and the color values representing interference interactions in the resulting image of the tear film are adjusted for a more accurate comparison between the two to measure LLT and/or ALT.--, in [0162]), and
the extraction step is a step of extracting, as a high luminance region, a range that includes a peak portion of the profile and has luminance equal to or larger than the predetermined threshold value (see Yokoi: e. g., -- the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus) along the margin of the lower eyelid is computed to evaluate the severity of the dry eye from the radius of curvature R. It has been made apparent that this radius of curvature R is used as a value for indicating the amount of tear fluid retained on the ocular surface with good reliability.--, in [0057]; and also see: -- the image is line-scanned by the scan lines 12 from top to bottom in the vertical direction (Y) and from left to right in the horizontal direction (X) in parallel with the processing of Step S6 to extract black-side inflection points.  As shown in the top image of FIG. 5, the luminance value in the region 14 decreases rapidly (decreases as much as or more than a predetermined value) and then increases to restoration.  The dots in the region where the luminance value decreases are counted to calculate the area A of the region 14…. The condition for Step S24 is not met, and the region 14 is not judged as being a dark area.  The appearance time T of the dark area is therefore initialized (Step S25), the process returns to Step S20, and the same black-side inflection point extraction processing is performed.--, in [0064]-[0067]).

Re Claim 5, Grenon as modified by Yokoi further disclose wherein the evaluation step is a step of evaluating a level of the tear fluid amount of the tear meniscus on a basis of a width of the extracted high luminance region (see Yokoi: e.g., -- the appearance time of a break up area (dark area) is measured with a Non-Invasive Break Up Time (NIBUT) method… to evaluate the reduction in stability of the tear film in a dry eye.--, in [0061]-[0065] {it is obviously and clearly states that dark area means dry eye which is low luminance region, then, the level of tear fluid amount which is the level of dryness}).

Re Claim 6, claim 6 is the corresponding computer program claim to claim 1 respectively.  Claim 6 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Grenon as modified by Yokoi further disclose computer program for causing a computer to execute the respective steps according to claim 1 (see Grenon: e. g., --These modifications include, but are not limited to, the type of light source or illuminator, the number of tiling groups and modes, the arrangement of tile groups, the type of imaging device, image device settings, the relationship between the illuminator and an imaging device, the control system, the type of tear film interference model, and the type of electronics or software employed therein, the display, the data storage associated with the OSI device for storing information, which may also be stored separately in a local or remotely located remote server or database from the OSI device, any input or output devices, settings, including pre-processing and post-processing settings..--, in [0195]).

Re Claim 7, claim 7 is the corresponding device claim to claim 1 respectively.  Claim 7 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Grenon as modified by Yokoi further disclose tear fluid state evaluation device executing the method according to claim 1 (see Grenon: e. g., -- Ocular surface interferometry (OSI) devices, systems, and methods are disclosed for measuring a tear film layer thickness (TFLT) of the ocular tear film… The image of the target contains topography information that is reviewable by a clinician to diagnose the health of the patient's eye by detecting corneal aberrations and/or abnormalities in corneal shape. Certain embodiments also include a combination of the OSI and ocular topography devices, systems and methods to provide imaging that can be used to yield a combined diagnosis of the patient's tear film and corneal shape.--, in abstract; and, --These modifications include, but are not limited to, the type of light source or illuminator, the number of tiling groups and modes, the arrangement of tile groups, the type of imaging device, image device settings, the relationship between the illuminator and an imaging device, the control system, the type of tear film interference model, and the type of electronics or software employed therein, the display, the data storage associated with the OSI device for storing information, which may also be stored separately in a local or remotely located remote server or database from the OSI device, any input or output devices, settings, including pre-processing and post-processing settings..--, in [0195]).











Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667